 

 

 

Notice of Grant of Restricted Stock
Award and Award Agreement

Nitro Petroleum Incorporated
ID: 98-0488493
7250 NW Expressway, Suite 260
Oklahoma City, Oklahoma 73132

 

 

 

 

William Thomas

Award Number:    4
Plan:    2008 Stock Incentive Plan

 

 

 

Effective July 10, 2008, you have been granted a Restricted Stock Award of
50,000 shares of Nitro Petroleum Incorporated (the Company) common stock. These
Shares are restricted and subject to forfeiture until the vesting date(s) shown
below.

The award will vest in increments on the date(s) shown.

 

Shares

 

Full Vest

 

 

16,667

 

07/10/2008

 

 

16,666

 

07/10/2009

 

 

16,666

 

07/10/2010

 

 

 

 

 

 

 

You must sign and return the attached Award Agreement within 60 days of receipt.
Failure to return the signed Award Agreement in compliance with Section 5 of the
Award Agreement will result in forfeiture of this Award and the Shares of
Restricted Stock granted hereunder.

 

 

 

--------------------------------------------------------------------------------

RESTRICTED STOCK AWARD AGREEMENT FOR

NITRO PETROLEUM INCORPORATED

 

THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) is entered into as of
the 10th day of July, 2008, by and between Nitro Petroleum Incorporated, a
Nevada (the “Company”), and William Thomas (herein referred to as the
“Participant”);

W I T N E S S E T H:

WHEREAS, the Company has previously adopted the Nitro Petroleum Incorporated
2008 Stock Incentive Plan (the “Plan”); and

WHEREAS, the Company has awarded the Participant 50,000 Shares under the Plan
subject to the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants herein contained, the Participant and the Company agree as follows:

1.      The Plan. The Plan, a copy of which is attached hereto as Exhibit A, is
incorporated herein by reference and made a part hereof for all purposes, and
when taken with this Agreement shall govern the rights of the Participant and
the Company with respect to the Award (as defined below). Any capitalized terms
used but not defined in this Agreement have the same meanings given to them in
the Plan.

2.         Grant of Award. The Company hereby grants to the Participant an award
(the “Award”) of 50,000 Shares on the terms and conditions set forth herein and
in the Plan.

 

3.

Terms of Award.

(a)       Escrow of Shares. A book-entry registration representing the Shares
subject to the Award (the “Restricted Stock”) shall be issued in the name of the
Participant and shall be escrowed subject to removal of the restrictions placed
thereon or forfeiture pursuant to the terms of this Agreement.

(b)       Vesting. The Shares of Restricted Stock will vest based on the
Participant’s continuous employment with the Company, a Subsidiary or Affiliated
Entity at the vesting dates specified below (the “Vesting Dates”). Once vested
pursuant to the terms of this Agreement, the Restricted Stock shall be deemed
“Vested Stock.” Participant shall be entitled, subject to the applicable
provisions of this Award Agreement having been satisfied to receive on or after
the applicable Vesting Date, on a cumulative basis, the number of shares of
Common Stock determined by multiplying the aggregate number of shares of Common
Stock subject to the Award by the designated percentages set forth as follows:  

 

Percentage Vested

Vesting Date

 

33⅓%

July 10, 2008

 

66⅔%

July 10, 2009

 

100%

July 10, 2010

 

--------------------------------------------------------------------------------

 

(c)       Voting Rights and Dividends. The Participant shall have the voting
rights attributable to the Shares of Restricted Stock issued under this Award.
Any dividends declared and paid by the Company with respect to Shares of
Restricted Stock (“Accrued Dividends”) shall not be paid to the Participant
until such Restricted Stock becomes Vested Stock. Such Accrued Dividends shall
be held by the Company as a general obligation and paid to the Participant at
the time the underlying Restricted Stock becomes Vested Stock.

(d)       Vested Stock - Removal of Restrictions. Upon Restricted Stock becoming
Vested Stock, all restrictions shall be removed from the book-entry registration
representing such Stock and the Secretary of the Company shall deliver to the
Participant certificates or a direct registration statement for the book-entry
registration representing such Vested Stock free and clear of all restrictions,
except for any applicable securities laws restrictions. The Company shall pay,
within 30 days of the date the Restricted Stock becomes Vested Stock, the amount
of Accrued Dividends attributed to such Vested Stock without interest thereon.

(e)       Termination of Employment. Restricted Stock that does not become
Vested Stock pursuant to the terms of this Agreement shall be forfeited and the
Participant shall have no future interest therein of any kind whatsoever. In the
event the Participant’s employment with the Company or a Subsidiary terminates
for any reason other than death or Disability, then any remaining shares of
Restricted Stock which have not yet vested (including any Accrued Dividends)
shall be forfeited. In the event the Participant terminates employment with the
Company or a Subsidiary due to death or Disability, the Committee may, in its
sole discretion provide that all, none or a portion of the Participant’s
Restricted Stock will become Vested Stock.

4.         Change of Control. Upon the occurrence of a Change of Control, all
Restricted Stock shall become Vested Stock and the Company shall deliver to the
Participant certificates representing the Vested Stock free and clear of all
restrictions, except for any applicable securities law restrictions, together
with any Accrued Dividends attributable to such Vested Stock without interest
thereon.

5.         Acceptance of Award Terms. This Agreement must be executed and
returned to Nitro Petroleum Incorporated within 60 days of the date the
Participant received this Agreement. Failure to return this Agreement within
this 60-day period will result in forfeiture of any unvested portion of this
Award.

6.         Legends. The Shares which are the subject of the Award shall be
subject to the following legend:

“THE SHARES OF STOCK EVIDENCED BY THIS CERTIFICATE OR BOOK-ENTRY REGISTRATION
ARE SUBJECT TO AND ARE TRANSFERABLE ONLY IN ACCORDANCE WITH THAT CERTAIN
RESTRICTED STOCK AWARD AGREEMENT FOR NITRO PETROLEUM INCORPORATED 2008 STOCK
INCENTIVE PLAN DATED THE 10th DAY OF JULY, 2008. ANY ATTEMPTED TRANSFER OF THE
SHARES OF STOCK EVIDENCED BY THIS CERTIFICATE IN VIOLATION OF SUCH AGREEMENT
SHALL BE NULL AND VOID AND WITHOUT EFFECT. A COPY OF THE AGREEMENT

 

 

2

 



 

--------------------------------------------------------------------------------

MAY BE OBTAINED FROM THE SECRETARY OF NITRO PETROLEUM INCORPORATED.

7.         Delivery of Forfeited Shares. The Participant authorizes the
Secretary to deliver to the Company any and all Shares of Restricted Stock that
are forfeited under the provisions of this Agreement.

8.         Nontransferability of Award. The Participant shall not have the right
to sell, assign, transfer, convey, dispose, pledge, hypothecate, burden,
encumber or charge any Shares of Restricted Stock or any interest therein in any
manner whatsoever. Any attempted assignment, transfer, pledge, hypothecation or
other disposition of the Restricted Stock contrary to the provisions hereof
shall be null and void and without effect.

9.         Withholding. The Company may make such provision as it may deem
appropriate for the withholding of any applicable federal, state or local taxes
that it determines it may be obligated to withhold or pay in connection with the
vesting of the Restricted Stock or any election made by the Participant.
Required withholding taxes as determined by the Company associated with this
Award must be paid in cash unless the Participant requests to pay such required
withholding taxes by directing the Company to withhold from the Award the number
of Shares having a Fair Market Value on the date of vesting equal to the amount
of required withholding taxes.

10.       Amendments. This Award Agreement may be amended by a written agreement
signed by the Company and the Participant; provided that the Committee may
modify the terms of this Award Agreement without the consent of the Participant
in any manner that is not adverse to the Participant.

11.       Securities Law Restrictions. This Award shall be vested and common
stock issued only in compliance with the Securities Act of 1933, as amended (the
“Act”), and any other applicable securities law, or pursuant to an exemption
therefrom. If deemed necessary by the Company to comply with the Act or any
applicable laws or regulations relating to the sale of securities, the
Participant at the time of vesting and as a condition imposed by the Company,
shall represent, warrant and agree that the Shares subject to the Award are
being acquired for investment and not with any present intention to resell the
same and without a view to distribution, and the Participant shall, upon the
request of the Company, execute and deliver to the Company an agreement to such
a fact. The Participant acknowledges that any stock certificate representing
Shares acquired under such circumstances will be issued with a restricted
securities legend.

12.       Notices. All notices or other communications relating to the Plan and
this Agreement as it relates to the Participant shall be in writing and shall be
deemed to have been made if personally delivered in return for a receipt, or if
mailed, by regular U.S. mail, postage prepaid, by the Company to the Participant
at his last known address evidenced on the payroll records of the Company.

13.       Binding Effect and Governing Law. This Agreement shall be (i) binding
upon and inure to the benefit of the parties hereto and their respective heirs,
successors and

 

 

3

 



 

--------------------------------------------------------------------------------

assigns except as may be limited by the Plan and (ii) governed and construed
under the laws of the State of Oklahoma.

14.       Captions. The captions of specific provisions of this Agreement are
for convenience and reference only, and in no way define, describe, extend or
limit the scope of this Agreement or the intent of any provision hereof.

15.       Counterparts. This Agreement may be executed in any number of
identical counterparts, each of which shall be deemed an original for all
purposes, but all of which taken together shall form but one agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

“COMPANY”

NITRO PETROLEUM INCORPORATED, a Nevada corporation

 

By:  /s/ Larry Wise  

Name: Larry Wise

Title: President and CEO

“PARTICIPANT”

 

/s/ William Thomas  

William Thomas

 

 

4

 



 

--------------------------------------------------------------------------------

Exhibit A

NITRO PETROLEUM INCORPORATED 2008 STOCK INCENTIVE PLAN

 

 

 